STONE, Circuit Judge.
Appellant has filed a petition for rehearing which, inter alia, contends that the court has inadvertently erred'in the last paragraph of the opinion in holding infringing appellant’s construction known as C 6-C 7. We think this contention well taken. This construction employs an “air regulating and conditioning unit.” The court erroneously stated, in the former opinion, that this unit was placed “in the branch direct to the nozzle.” It is not so placed, but is located on the main air line from the air tank to the point where the air branches to the material container. Thus placed, it affects the pressure both to *440the nozzle and to the container. Therefore, it does not affeet the nozzle air line independently of the material air line. Hence it is not an independent regulator of the nozzle air line. The result is that such unit so placed does not constitute an infringement. As the above contention relates solely to misunderstanding by the court of a fact concerning which there can be no question, a reargument and resubmission of the ease is unnecessary. The petition for rehearing will be denied, but the opinion and order of this court will he modified as above.